Candler, Justice.
This case is controlled by the decision in Owens-Illinois Glass Co. v. Oxford, 216 Ga. 316 (116 S. E. 2d 293).

Judgment affirmed.


All the Justices concur.

Argued July 12, 1960
Decided September 8, 1960
Rehearing denied September 21, 1960 and October 6, 1960.
Alston, Sibley, Miller, Spann & Shackelford, Francis Shackelford, Smith, Kilpatrick, Cody, Rogers & McClatchey, Louis Regenstein, Jr., George B. Haley, Jr., Spalding, Sibley, Trout-man, Meadow & Smith, John Izard, Sutherland, Asbill & Brenróan, James H. Wilson, Jr., D. R. Gumming, Jr., for plaintiff in error.
Eugene Cook, Attorney-General, Ben F. Johnson, Jr., Assistant Attorney-General, Robert W. Goodman, contra.